940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel WILLIAMS, Plaintiff-Appellant,v.US POSTAL SERVICE, Jeff Martin, Postmaster, in professionaland private capacities, Eddie Chavis, LuisMartinez, Wilbur Barefoot, Defendants-Appellees.
No. 91-7530.
United States Court of Appeals, Fourth Circuit.
Submitted April 24, 1991.Decided Aug. 13, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-72-5-CRT)
Nathaniel Williams, appellant pro se.
G. Norman Acker, III, Office of the United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Nathaniel Williams appeals from the district court's order granting defendants' motion to dismiss his civil rights action based on his discharge from the United States Postal Service.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. U.S. Postal Service, CA-90-72-5-CRT (E.D.N.C. Feb. 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.